Matter of Bennett v Greller (2014 NY Slip Op 08639)





Matter of Bennett v Greller


2014 NY Slip Op 08639


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-07083

[*1]In the Matter of Shawn Bennett, petitioner, 
vStephen L. Greller, etc., respondent.


Glenn R. Bruno, Poughkeepsie, N.Y., for petitioner.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Susan Anspach of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Stephen L. Greller, a Judge of the County Court, Dutchess County, to grant the petitioner's motion to resettle a commitment order dated August 8, 2013.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal remedy to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16).  The petitioner failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court